McFARLAND, Justice
(specially concurring).
I concur in the result. The facts here closely parallel those in State v. Jennings, 104 Ariz. 3, 448 P.2d 59, wherein we held *44that the trial court properly safeguarded the defendant’s rights by causing the record to show, by personal inquiry, that the plea was entered “ * * * voluntarily, after proper advice and explanation by the court with a full understanding of its consequences.” [Emphasis added.] Id. at 61.
As such, the factual situation does not give rise to the problem that prompted my dissenting opinion in State v. Griswold, 105 Ariz. 1, 457 P.2d 331, 335.